--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
DEFINITIVE AGREEMENT




THIS DEFINITIVE AGREEMENT made this 13th day of May, 2011 shall replace and
supersede any prior Agreement by and among the parties.




BETWEEN:           QUINTANA GOLD RESOURCES CORP. (a public Utah Corporation)
7810 Marchwood Place, Vancouver BC, Canada  (hereinafter referred to as “QGRC”)




            AND:          ROBERT A. DOTY -and- KYUNG AE KIM, both domiciled and
residing at
7101 Playa Vista Drive, Unit 305, Playa Vista, CA, USA 90094  (hereinafter
collectively referred to as the “SELLERS”)


 
 
            AND:          ENGINE CLEAN SOLUTIONS, INC. (ECSI) (a private
California Corporation)
5112 Heintz Street, Baldwin Park, CA, USA 91706  (hereinafter referred to as the
“COMPANY”)


WARRANTIES:


QGRC HEREWITH WARRANTS:


a)  
that it is a corporation duly  incorporated  in  the  State  of  Utah  and is in
Good Standing with all legal requirements of the State.



b)  
that it is duly registered with the United States Securities and Exchange
Commission (US SEC), and is considered a Reporting,  Non-Trading,  registered
Public Company and is in Good Standing with all requirements of the SEC.



c)  
that on the Closing Date or within 30 days of the Closing Date of this
Agreement, QGRC’s authorized Share Capital will be 200,000,000 Common Voting
Shares, with 21,117,767 Shares issued and outstanding.



d)  
that all of the issued and outstanding shares are free and clear of encumbrance
and that there is no liability and/or lien registered against the shares.



e)  
that all present issued and outstanding shares have been duly issued under the
laws of the State of Utah and under the Rules and Regulations of the US SEC.



f)  
that it is free of encumbrances and debts except as recorded on its books and as
given under Addendum “C” attached whereby the Payable and Loans registered on
the books as audited to December 31, 2011, will be retired and converted to the
common, restricted stock of QGRC prior to the closing of this agreement, as
given in Addendum “C” attached.






 
- 1 -

--------------------------------------------------------------------------------

 

 
g)  
that there are no legal actions being taken against it, neither now nor does
QGRC expect any legal actions to be taken against the corporation.

 
h)  
that it has the authority and right to execute this Agreement.



i)  
that all its Director and Officers and Key Employees are duly authorized to
occupy their positions.



j)  
that QGRC herewith agrees to indemnify and hold the COMPANY and the SELLERS
harmless from and against any loss, claims, damages and other expenses that they
may suffer in connection with a breach by the QGRC of any representation,
warranty, covenant or agreement contained herein.



k)  
QGRC’s Corporate Structure and link to the Filings including up to date
Financial Statements may be inspected at the link given under Addendum “A”

 
 
SELLERS HEREWITH WARRANTS AND CONFIRMS:


l)  
that Kyung Ae Kim owns and controls 777 common voting shares of the
COMPANY, being 66.66% of the total issued and outstanding shares of the COMPANY.



m)  
that Robert A. Doty owns and controls 388 common voting shares of the
COMPANY, being 33.33% of the total issued and outstanding shares of the COMPANY.



n)  
that the above share have been issued pursuant to all rules and regulations
governing the COMPANY.


 
- 2 -

--------------------------------------------------------------------------------

 

           o) that the above shares are free and clear of encumbrance and that
there is no liability and/or lien registered against the shares.


p)  
that the SELLERS’S have the power and authority to sell and transfer the shares
to QGRC.





ECSI (also referred to as the “COMPANY”) HEREWITH WARRANTS AND CONFIRMS:


q)  
that it is a private corporation, duly registered in the State of California,
and is in Good Standing with all State and Federal legal requirements.



r)  
that on the date given above the COMPANY had a total of 1165 common voting
shares issued and outstanding, as given in paragraph l) and m) above and
furthermore the COMPANY warrants and confirms that it shall not issue any
additional shares what so ever prior to the date of closing of this agreement.



s)  
that it owns and controls 100% of the “ASSET” as given in detail under Addendum
“B” attached.



t)  
that it has the authority and legal right to operate its corporation as given
under Addendum “B” attached.





u)  
that it is free of encumbrances except as recorded on the books of the COMPANY
and/or as given under addendum “B” attached.



v)  
that it, with the assistance of QGRC, desires to expand its business in North
America and the rest of the World.



w)  
that there are no legal actions being taken against the COMPANY or its “ASSET“
now nor does ECSI expect any legal actions to be taken against the COMPANY or
its “ASSET”.



x)  
that the COMPANY and the SELLERS herewith agree to indemnify and hold QGRC and
its present shareholders harmless from and against any loss, claims, damages and
other expenses that QGRC may suffer in connection with a breach by the COMPANY
and/or the SELLERS of any representation, warranty, covenant or agreement
contained herein.



y  
that all its Director and Officers and Key Employees are duly authorized to
occupy their positions.



z  
That it has the authority and right to execute this agreement.





GENERAL TERMS:


aa)  
the COMPANY shall mean all of its Assets including but not limited to the
“ASSET”

 
Rights and Obligations and Intellectual Property as given under Addendum “B”
attached.



bb.)  
the SHARES shall mean all of the issued and outstanding shares of the COMPANY.

 

 
- 3 -

--------------------------------------------------------------------------------

 



WHEREAS QGRC desires to acquire One Hundred Percent (100%) of the Issued and
Outstanding Shares of the COMPANY and the SELLERS desires to sell One Hundred
Percent (100%) of the COMPANY’s Issued and Outstanding Shares on the term and
conditions hereinafter set forth.




NOW THEREFORE, in consideration of the mutual covenants and promises of the
parties hereto, QGRC and the SELLERS and the COMPANY agree as follows:


1.  
QGRC agrees to purchase and the SELLERS agree to sell One Hundred Percent of the
SHARES of the COMPANY whereby the COMPANY shall become a wholly owned subsidiary
of QGRC.



2.  
QGRC shall pay the following remuneration for the acquisition of the COMPANY:



a)  
QGRC shall issue at total of Two Million Five Hundred Thousand (2,500,000)
shares of its Common Voting Shares, restricted under Rule 144 of the SEC and
provided that these shares shall be restricted from any trading for a period of
12 months from date of issuance and furthermore the shares shall be issued
pursuant to the direction of the SELLERS, provided however that these shares
shall be part of already issued and outstanding restricted shares of QGRC;
Therefore, QGRC shall retire an equal number of its issued and outstanding
restricted shares and in its place re-issue the above given number of shares
pursuant to the directions given by the SELLERS;



 
b)  
The shares at the time of closing shall have a minimum fair market value of
$0.50 per Share, unless otherwise recommended by QGRC’s auditors;



c)  
The Shares at the time of closing will represent 7.5% of the total authorized
share capital of QRGC;



d)  
QGRC shall raise and pay to the SELLERS a total of Five Hundred Thousand
($500,000) through a private placement or other means as follows:

(i)  
$300,000 to the SELLERS Fourty Five (45) days after the First Day of Trading on
the OTC-QB/BB, at which time the SELLERS will cause to be cancelled and
otherwise terminated and/or paid out and discharged certain COMPANY notes
payable to the related party in the amount of $ 279,163, to International Road
Technologies, Inc. in the amount of $ 8,500 and to Dan Moylan in the amount of $
6,500 plus accrued interest, as recorded on the balance sheet of the COMPANY and
referenced under not 6;



(ii)  
$100,000 to the SELLERS Six Months (6) after the First Day of Trading on the
OTC-QB/BB



(iii)  
$100,000 to the SELLERS Twelve Months (12) after the First Day of Trading on the
OTC-QB/BB


 
- 4 -

--------------------------------------------------------------------------------

 

In addition to the above commitment, the SELLERS shall hold a promissory note
from QRGC in the aggregate amount of $500,000 (the “Promissory Note”),
representing the payments due to the SELLERS, as attached hereto as Appendix
“D”.


e)  
Notwithstanding the commitment given in d) above, QGRC shall at its best effort
pursue to raise the total amount given in d) above of $ 500,000.00 with date of
closing.



f)  
The shares given in a) above shall at no time be hypothecated nor shall they be
used in any other way as collateral for any reason whatsoever, unless otherwise
authorized by a Board of Directors resolution of QGRC duly proposed and passed.



3.  
QGRC shall do and execute all such acts as are deemed necessary under the laws
of the State of Utah and as required under the Rules and Regulations of the US
SEC to fully execute this Agreement.



4.  
QGRC shall at time of filing for trading on the OTC-QB (BB) file for a name
change to: Clean Transportation Group, Inc.



5.
QGRC shall be liable for all costs pertaining to maintaining its company in Good
Standing with all applicable laws and rules and regulations.



6.  
QGRC shall at its best effort submit to FINRA the required Filing Documents for
approval and trading on the OTC-QB (BB) in a timely fashion.

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 

 
7.
QGRC shall not at any time interfere with the Management and Operation of the
COMPANY, its subsidiary, provided however that such Management and Operation of
the COMPANY shall at all times be within its Industry’s Standards and subject to
the Laws of Canada and the USA and any other country of operation and
furthermore that such Management and Operation shall not be to the detriment of
QGRC and the COMPANY.



8.  
The COMPANY shall do all such acts as are deemed necessary under the laws of the
State of California and as required under the Rules and Regulations of the US
SEC to fully excecute this agreement.



9.  
The COMPANY shall provide the necessary documentations, including but not
limited to: Directors, Officers and Key Employees of the COMPANY; Audited
Financial Statements, and all other such documentation as may be required by the
US Securities and Exchange Commission within its filing requirements.



10.  
The COMPANY shall continue to manage and operate all aspects of its business in
the ordinary course in a manner consistent with existing business practices and
as are standard in its industry and the COMPANY shall at all times provide QGRC
timely information on all material changes of the COMPANY and/or as required by
the rules and regulations of the US SEC.



11.  
Notwithstanding 10 above, QGRC shall work closely with the COMPANY in planning
and executing business development and financial management initiatives to
improve the COMPANY’s business and financial performance.



12.  
Within Thirty (30) Days of the Closing Date, the COMPANY will prepare and
complete a business plan and projected cash flow, to be approved by QGRC’s Board
of Directors.




13.  
The COMPANY shall be liable for all costs pertaining to maintaining its company
in Good Standing and pertaining to its assets.



14.  
The COMPANY shall have no material indebtedness as of the ‘Closing Date’, other
than as given under Addendum “B” attached.



15.  
As of the Closing Date the President and CEO of the COMPANY shall be Robert A
Doty, as set out in the Employment Agreement attached hereto as Addendum “E”



16.  
On or before the Closing Date, QGRC shall appoint, in its sole discretion, the
services of a qualified Chief Financial Officer to oversee financial and
reporting management of QGRC and the COMPANY.



17.  
On or before the Closing Date, the current Directors and Officers of QGRC will
resign and be replaced by new Directors and Officers, and appointed by QGRC’s
Board of Directors, in their sole discretion.



18.  
The SELLERS shall select one Director to join the Board of Directors of QGRC,
which appointee shall be appointed by QGRC to its Board of Directors upon
closing of this Agreement.



 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 

 


19.  
The present Management of the COMPANY shall remain on the Board of the COMPANY
and shall continue to manage the COMPANY in the best interest of the COMPANY and
QGRC.



20.  
The Closing date shall be on March 30, 2011, which shall be the date from which
on forward all business transactions by the COMPANY shall be done as the
Subsidiary of QGRC.



21.  
Communications between the parties to this agreement shall be done via email,
whereby such email documents shall be deemed legal and binding if and when
confirmed by both parties whereby hardcopies of any document shall be provided
if an when requested by the parties to this agreement:



QGRC email to: quintanagold@shaw.ca


COMPANY email to: joedoty@engineclean.com


Hardcopy to:


QGRC: 341 West 3rd Street, # 309, North Vancouver BC. Canada V7M 1G3


COMPANY: 5112 Heintz Street, Baldwin Park, CA, USA 91706


22.  
 If any provision of this Agreement is held to be illegal, invalid or
unenforceable, such provision shall be fully severable and this Agreement shall
be continued and enforced as if such illegal, invalid or unenforceable provision
were never a part hereof and in lieu of such provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible to make such
provision legal, valid and enforceable.




23.  
This agreement is being executed without the benefit of legal counsel, provided
however, the parties to this agreement may at their cost submit this agreement
to legal counsel for revision to give it proper and legal effect, provided
however, the content and spirit of the agreement shall be not be changed and
provided that such revision shall be done on or before 60 days from date of this
agreement.



24.  
Each party to this Agreement agrees to do all such other actions and execute
such other documents deemed necessary to give full effect to this agreement.



25.  
This Agreement shall enure to the benefit and be binding upon the parties hereto
and their respective heirs, executors, administrators, successors, associates
and assigns.



26.  
This Agreement shall be governed by and construed in accordance with the Laws of
the State of Utah with place of Jurisdiction being Salt Lake, Utah.






 
- 7 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.




QUINATANA GOLD RESOURCES CORP.
Per.


/s/ Delbert G. Blewett                             
Delbert G. Blewett, President  & CEO




SELLERS
 

/s/ Kyung Ae Kim                                      /s/ Robert A.
Doty                                   Kyung Ae Kim     Robert A. Doty  

 


 
ENGINE CLEAN SOLUTIONS,
INC.                                                                                                
Per.
 
/s/ Joe Doty                                          
Dr. Joe Doty,
President & CEO
 
 
 
- 8 -
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------